Appeal by the defendant from a judgment of the Supreme Court, Queens County (Lakritz, J.), rendered January 4, 1983, convicting him of attempted murder in the second degree, criminal use of a firearm in the first degree, assault in the second degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People, we find the evidence legally sufficient to support the conviction (People v Contes, 60 NY2d 620, 621). In order to hold an accessory criminally liable for acts committed by his principal, the People must prove, beyond a reasonable doubt, that the accessory possessed the requisite mental culpability for the crimes charged (see, Penal Law § 20.00; People v La Belle, 18 NY2d 405). In the instant case, there was testimony that the defendant participated in a physical assault of the victim prior to the shooting, knew that one of the participants was armed, chased the victim during the shooting, and *414fled with the other participants after the potentially fatal shots were fired. Such active participation in the commission of the crimes provided a reasonable basis from which the jury could reasonably infer that the defendant acted with the mental culpability for the crimes charged (see, People v Bell, 94 AD2d 894, affd 63 NY2d 796). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
We have examined the defendant’s remaining contentions, and find them to be without merit. Mangano, J. P., Weinstein, Kooper and Harwood, JJ., concur.